Case 1:18-cv-02185-LJL Document 281-24 Filed 04/27/20 Page 1 of 7




                     Exhibit X1
       Case 1:18-cv-02185-LJL Document 281-24 Filed 04/27/20 Page 2 of 7




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

EASTERN PROFIT CORPORATION                          )
LIMITED,                                            )
                                                    )
       Plaintiff/Counterclaim Defendant,            )
                                                    )       Case No. 18-cv-2185 (JGK)-DCF
       v.                                           )
                                                    )
STRATEGIC VISION US, LLC,                           )
                                                    )
       Defendant/Counterclaim Plaintiff.            )

PLAINTIFF/COUNTERCLAIM DEFENDANT’S RESPONSES AND OBJECTIONS TO
DEFENDANT/COUNTERCLAIM PLAINTIFF’S THIRD SET OF INTERROGATORIES

 ___________________________________________________________________________


       Eastern Profit Corporation Limited (“Eastern”) by its attorneys, Zeichner Ellman & Krause,

LLP, responds as follows to Strategic Vision US, LLC’s (“SV”) Third Set of Interrogatories to

Eastern, dated August 28, 2019 (the “Interrogatories”).


                          OBJECTIONS TO SV’S INSTRUCTIONS

       A.      Eastern objects to SV’s Instructions to the extent that they seek to impose

obligations beyond those imposed by the Federal Rules of Civil Procedure and the Local Rules of

the United States District Court for the Southern District of New York.




                                                1
        Case 1:18-cv-02185-LJL Document 281-24 Filed 04/27/20 Page 3 of 7




                                          Interrogatories

1.     Describe the association, involvement, and influence of William Je (a/k/a Yu

Jianming) in or on the affairs and business of Eastern Profit during the timeframe of January

1, 2017 to January 1, 2019, including without limitation whether William Je was involved in

(a) the approval of the wire transfers totaling $1 million from ACA Capital Group Limited to

Strategic Vision described in the Second Amended Complaint and, if so, the nature of that

involvement; (b) the attempted retraction of those wires by ACA Capital Group Limited and,

if so, the nature of that involvement; (c) the decision by Eastern Profit to terminate the

Contract with Strategic Vision described in the Second Amended Complaint and, if so, the

nature of that involvement; and (d) Eastern Profit’s decision to sue Strategic Vision in this

matter and, if so, the nature of that involvement.

RESPONSE: Eastern objects to this interrogatory because it seeks information beyond the

scope of Local Rule 33.3. Eastern further objects to this interrogatory because it is vague,

unduly burdensome, and because there are more practical methods of obtaining the information

sought. Eastern Profit further objects to this interrogatory because it is irrelevant to claims and

defenses at issue in this action and is not proportional to the needs of the case.

       Subject to Eastern’s objections, Eastern hereby answers this interrogatory as follows:

William Je was not involved in Eastern’s decision to terminate the Contract due to Strategic

Vision’s multiple material breaches or Eastern’s decision to sue Strategic Vision.



2.     Describe the role, association, and involvement of William Je in the affairs and business

of ACA Capital Group Limited during the timeframe of January 1, 2017 to March 1, 2018,

such that William Je would be involved in the transfer of wires totaling $1 million from ACA




                                                  2
        Case 1:18-cv-02185-LJL Document 281-24 Filed 04/27/20 Page 4 of 7




Capital Group Limited to Strategic Vision as alleged in the Second Amended Complaint.

RESPONSE: Eastern objects to this interrogatory because it seeks information beyond the

scope of Local Rule 33.3. Eastern further objects to this interrogatory because it is vague,

unduly burdensome, and because there are more practical methods of obtaining the

information sought. Eastern Profit further objects to this interrogatory because it is irrelevant

to claims and defenses at issue in this action and is not proportional to the needs of the case.

       Subject to its Objections, Eastern believes that William Je was the Chief Executive

Officer of ACA Capital Group Limited on or about December 29, 2017.



3.     Describe the association or relationship between Eastern Profit, including without

limitation any of its representatives such as Guo Weingui, and Celestial Tide Holdings.

RESPONSE: Eastern objects to this interrogatory because it seeks information beyond the

scope of Local Rule 33.3. Eastern further objects to this interrogatory because it is vague and

unduly burdensome. Eastern Profit further objects to this interrogatory because it is

irrelevant to claims and defenses at issue in this action and is not proportional to the needs of

the case.



4.     Describe the association or relationship between Golden Spring (New York) Limited,

including without limitation any of its representatives, and Celestial Tide Holdings.

RESPONSE: Eastern objects to this interrogatory because it seeks information beyond the

scope of Local Rule 33.3. Eastern further objects to this interrogatory because it is vague and

unduly burdensome. Eastern Profit further objects to this interrogatory because it is

irrelevant to claims and defenses at issue in this action and is not proportional to the needs of




                                                  3
         Case 1:18-cv-02185-LJL Document 281-24 Filed 04/27/20 Page 5 of 7




the case.



5.       Identify the assets of Eastern Profit as of the following dates: December 1, 2017,

February 23, 2018, December 31, 2018, January 1, 2019, and July 31, 2019.

RESPONSE: Eastern objects to this interrogatory because it seeks information beyond the

scope of Local Rule 33.3. Eastern further objects to this interrogatory because it is vague and

unduly burdensome. Eastern Profit further objects to this interrogatory because it is

irrelevant to claims and defenses at issue in this action and is not proportional to the needs of

the case.




AS TO THE OBJECTIONS:



Dated:      New York, New York
            September 27, 2019

                                              _____/s/Zachary Grendi_______________
                                                             Zachary Grendi
                                                     Zeichner Ellman & Krause LLP
                                                     1 Landmark Square
                                                     4th Floor
                                                     Stamford, CT 06901
                                                     zgrendi@zeklaw.com




                                                  4
        Case 1:18-cv-02185-LJL Document 281-24 Filed 04/27/20 Page 6 of 7




                                        VERIFICATION

        I, Yvette Wang, state that I have read the foregoing responses; that the responses were
prepared with the assistance of counsel; that the responses are, subject to inadvertent and
undiscovered errors, based on and therefore necessarily limited by the records and information I
have reviewed, or by my personal knowledge of certain facts were so stated, and by information
thus far discovered in preparing these responses.

       I reserve the right to make any changes in the responses if it appears at any time that
material omissions or errors have been made therein or that more accurate information is available.

       Subject to these limitations, I state, under the pains and penalties of perjury, that the
responses are true to the best of by knowledge, information and belief.



Date Executed: _________________________


Golden Spring (New York) Ltd.

As attorney in fact for

Eastern Profit Corporation Limited



Signature:_____________________________

Name: Yvette Wang

Title: President




Sworn to before me this

___ day of December 2018




__________________________________

Notary Public



                                                 5
       Case 1:18-cv-02185-LJL Document 281-24 Filed 04/27/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I, the undersigned, of the law offices of Zeichner Ellman & Krause LLP, attorneys for
Eastern Profit Corporation Limited, do hereby certify that that I have served all parties of record
with copies of the below listed documents by U.S. Mail on this September 27, 2019:



Documents:

              Eastern Profit Corporation Limited’s Responses and Objections to Strategic Vision
               US, LLC’s Third Set of Interrogatories




                                                         /s/Zachary Grendi
                                                         Zachary Grendi




                                                6
